SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)August 16, 2011 ODYSSEY PICTURES CORPORATION (Exact name of registrant as specified in its charter) NEVADA 000-18954 95-4269048 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2321 Coit Road, Suite E, Plano, Texas 75075 (Address of principal executive offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(972)-867-0055 N/A Item 3.02Unregistered Sale of Equity Securities On August 18, 2011, Odyssey Pictures Corporation completed the settlement of certain existing debts, made up of notes for cash, prepaid subscriptionsfor cash, services and other consideration in the amount of $107,250with the authorization of theissuance of 1,000,000 shares of restricted common stock to two individual unrelated creditors in a private sale. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. August 16, 2011 Odyssey Pictures Corporation By:John Foster, President and CEO
